Citation Nr: 18100360
Decision Date: 04/10/18	Archive Date: 04/10/18

DOCKET NO. 14-23 464
DATE:	April 10, 2018
ISSUES DECIDED:	2	ISSUES REMANDED:	0
 
ORDER
New and material evidence has been submitted to warrant reopening the claim of entitlement to service connection for diabetes mellitus. 
The claim of entitlement to service connection for diabetes mellitus is granted.
FINDINGS OF FACT
1. In April 2010, the regional office (RO) denied service connection for the Veterans diabetes mellitus.  The Veteran was notified of his rights but did not file a timely substantive appeal.
2. Evidence received since the September 2003 rating decision raises a reasonable possibility of substantiating the claim of entitlement to service connection for diabetes mellitus.
3. The Veteran was initially diagnosed with diabetes mellitus, a disease, while participating in active duty for training (ACDUTRA).  The evidence indicates that the Veterans diabetes mellitus was incurred during ACDUTRA.
CONCLUSIONS OF LAW
1.  The April 2010 rating decision denying the claim of service connection to diabetes mellitus is final.  38 U.S.C. §§ 7104, 7105 (2012); 38 C.F.R. §§ 3.104 , 20.302, 20.1103 (2017).
2. New and material evidence has been received since the April 2010 rating decision to reopen the claim of entitlement to service connection for diabetes mellitus.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156 (2017).
3. The criteria for establishing entitlement to service connection for diabetes mellitus have been met.  38 U.S.C. §§ 1101, 1110, 1131, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS
The Veteran had honorable active duty service with the United States Army from July 1978 to March 1984 and June 2003 to May 2004.  The Veteran is a Gulf War Era Veteran.  The Veteran also served during peacetime.
This matter is before the Board of Veterans Appeals (Board) on appeal from an October 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In any case involving a finally denied claim, the Board must address whether new and material evidence has been received to reopen before addressing the merits of the claim, regardless of whether or not the agency of original jurisdiction (AOJ) has already addressed the question.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001); Wakeford v. Brown, 8 Vet. App. 237, 239-240 (1995).
Although the Veteran originally requested a hearing before the Board, the Veteran subsequently withdrew his request for a hearing.  See Form 9, dated June 2014 Hearing Request, dated August 2017.  
The Board has reviewed the electronic records maintained in the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.
 
1. New and Material Evidence to Warrant Reopening the Claim of Entitlement to Service Connection for Diabetes Mellitus
Governing regulations provide that an appeal consists of a timely notice of disagreement in writing and, after a statement of the case has been furnished, a timely filed substantive appeal.  38 C.F.R. § 20.200 (2017).  Rating actions from which an appeal is not timely perfected become final.  38 U.S.C. §§ 7104, 7105 (2014); 38 C.F.R. § 20.1103 (2017).
Under 38 U.S.C. § 5108 (2012), VA may reopen a previously and finally disallowed claim when new and material evidence is presented or secured with respect to that claim.  The provisions of 38 U.S.C. § 5108 (2012) require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet App. 273, 282-283 (1996).
New evidence means evidence not previously submitted to agency decision makers, and material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim. 38 C.F.R. § 3.156(a)(ii) (2017).  To warrant reopening, the new evidence must not be cumulative or redundant of the evidence of record at the time of the last prior final denials of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.
In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the United States Court of Appeals for Veterans Claims (Court) held that the phrase raise a reasonable possibility of substantiating the claim does not create a third element for new and material evidence; rather, it provides guidance as to whether submitted evidence meets the new and material requirements.  Id.  By way of example, the Court explained that if the newly submitted evidence would likely trigger entitlement to a VA medical nexus examination were the claim to be reopened, the new evidence would raise a reasonable possibility of substantiating the claim.  Id.
The Court has elaborated on what constitutes new and material evidence.  New evidence is not that which is cumulative of other evidence already present in the record.  In determining whether new and material evidence has been submitted, the Board must consider the specific reasons for the prior denial.  Evans v. Brown, 9 Vet. App. 273, 283 (1996); see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Only evidence presented since the last final denial on any basis (either upon the merits of the case, or upon a previous adjudication that no new and material evidence has been presented) will be evaluated in the context of the entire record.  Evans v. Brown, 9 Vet. App. at 273.
For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is presumed unless the evidence is inherently false or untrue or, if the evidence is in the form of a statement or other assertion, it is beyond the competence of the person making the assertion.  Duran v. Brown, 7 Vet. App. 216, 220 (1994); Justus v. Principi, 3 Vet. App. 510, 513 (1992).
New and material evidence is not required to reopen a claim when, at any time after VA issues a decision on a claim, VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim.  38 C.F.R. § 3.156(c) (2017).  Relevant records are those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veterans claim.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  
The RO issued a rating decision in April 2010 informing the Veteran of the negative outcome of his claim for diabetes mellitus.  See Rating Decision, dated April 2010. The Veteran did not submit a timely substantive appeal and, therefore, the rating decision became final.  38 C.F.R. §§ 20.302, 20.1103 (2017).
New evidence has been received since the April 2010 RO decision that is material to the Veterans claim for service connection for diabetes mellitus.  Specifically, the Board has received a VA examination addressing the etiology of the Veterans diabetes mellitus.  See VA examination, dated July 2013. This new evidence, not considered in the April 2010 rating decision, goes to the nexus element of the claim for entitlement to service connection for diabetes. The Board finds that it raises a reasonable possibility of substantiating the Veterans claim.  As such, the Board finds that the evidence is new and material for purposes of reopening the claim.
 2. Entitlement to Service Connection for Diabetes Mellitus
Service connection is warranted where the evidence of record established that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if preexisting, such service, was aggravated thereby.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303(a) (2017).  
Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  To establish a right to compensation for a present disability, a veteran must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service  the so-called nexus requirement.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)).
Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C. §§ 1110, 1131 (2012).  The term active military service includes active duty, and any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred or aggravated in line of duty, and any period of inactive duty training during which the individual concerned was disabled or died from an injury incurred or aggravated in line of duty.  38 U.S.C. § 101(24) (2014); 38 C.F.R. § 3.6(a) (2017).  Thus, service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing active duty for training (ACDUTRA) or injury incurred or aggravated while performing inactive duty for training (INACDUTRA).  38 U.S.C. §§ 101, 106, 1110 (2012); 38 C.F.R. § 3.6 (2017).
With all claims for service connection, in the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).
The Board must assess the credibility and weight of all of the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  
Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C. § 5107 (2014); Gilbert, 1 Vet . App. at 49.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of the matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C. § 5107(b) (2014); 38 C.F.R. § 3.102 (2017).  
The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Boards analysis below will focus specifically on what the evidence shows, or fails to show, on the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).
Lay evidence, if competent and credible, may serve to establish a nexus in certain circumstances.  See Davidson v. Shinseki, 581 F.3d 1313 (2009) (noting that lay evidence is not incompetent merely for lack of contemporaneous medical evidence).  When considering whether lay evidence may be competent, the Board must determine, on a case by case basis, whether the Veterans particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) ( holding that [w]hether lay evidence is competent and sufficient in a particular case is a factual issue.).
The Veteran claims entitlement to service connection for diabetes mellitus.
The Veteran was on ACDUTRA in February 2009.  See Third Party Correspondence, dated January 2009; Third Party Correspondence, dated February 2009; Medical Treatment RecordGovernment Facility, dated May 2009.  Prior to February 2009, the evidence does not demonstrate that the Veteran had either a diagnosis of diabetes or abnormal glucose levels.  See Service Treatment Records (STRs), dated May 1998; Private Treatment Records, dated March 2006. 
In February 2009, the Veteran was admitted to the VA Hospital with an elevated glucose level.  See VA Treatment Records, dated February 2009.  The Veteran was diagnosed with diabetes mellitus and discharged to home.  Id.  He was subsequently found to be unfit for duty due to his diabetes.  See Medical Treatment RecordGovernment Facility, dated June 2009.
The Veteran has continued to receive treatment for his diabetes, including use of insulin for blood sugar regulation, throughout the period on appeal.  See VA Treatment Records, dated April 2009, April 2015.
In July 2013, the Veteran received a VA examination to determine the etiology of his diabetes mellitus.  The examiner opined that it was at least as likely as not that the Veterans diabetes mellitus was incurred in or caused by an in-service injury, event, or illness.  The examiner expounded upon her opinion by stating that the Veterans diagnosis was incurred in February 2009, but it was most likely he had had diabetes mellitus a long time before this date, and therefore it was at least as likely as not incurred in or caused by the in-service illness.  The examiner considered the Veterans active service from 1978 to 1984 and his service from 1990 to 2008 in making this decision.
The Veteran has a current diagnosis of diabetes mellitus for which he requires ongoing treatment.  See VA Treatment Records, dated April 2009, April 2015.  As such, the Board finds that the first Shedden element is met.
The Veteran was admitted to the hospital was elevated glucose readings and was initially diagnosed with diabetes while participating in ACDUTRA.  See Third Party Correspondence, dated January 2009; Third Party Correspondence, dated February 2009; see also VA Treatment Records, dated February 2009.  As this occurred during ACDUTRA, the Board finds that the second Shedden element is met.  
The Board finds that the evidence is at least in equipoise that the Veterans diabetes mellitus is causally related to the Veterans in-service event.
Notably, the Veteran was diagnosed with diabetes, initially, while participating in ACDUTRA.  See Third Party Correspondence, dated January 2009; Third Party Correspondence, dated February 2009; see also VA Treatment Records, dated February 2009.  
Additionally, the VA examiner opined that it was at least as likely as not that the Veterans diabetes mellitus was incurred in or caused by an in-service injury, event, or illness.  See VA Examination, dated July 2013.  The examiner is competent to provide such an opinion and there is no evidence that she is not credible.  The VA examiner conducted an in-person examination with the Veteran, basing her opinion upon an interview, evaluation, and review of the record.  As such, the Board finds that the VA examiner is entitled to great probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).
The Board notes that the record is silent regarding a negative nexus opinion from a medical professional regarding the Veterans diabetes mellitus.



Thus, resolving doubt in favor of the Veteran, the Board finds that his diabetes mellitus is causally related to service.  As such, service connection is warranted in this case.  38 U.S.C. §§ 106, 517, 1110, 1131 (2012); 38 C.F.R. §§ 3.6, 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).

 
 
B. MULLINS
Veterans Law Judge
Board of Veterans Appeals
ATTORNEY FOR THE BOARD	R. E. Trotter, Associate Counsel 

